J-S34009-22

                                   2022 PA Super 188


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRADY ALAN REED                            :
                                               :
                       Appellant               :   No. 316 WDA 2022

       Appeal from the Judgment of Sentence Entered February 17, 2022
      In the Court of Common Pleas of Clarion County Criminal Division at
                        No(s): CP-16-CR-0000143-2015


BEFORE:      DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

OPINION BY DUBOW, J.:                               FILED: NOVEMBER 4, 2022

        Appellant, Brady Alan Reed, appeals from the judgment of sentence

entered on February 17, 2020, in the Court of Common Pleas of Clarion

County, after the court recommitted him to imprisonment following revocation

of his parole.1 For the reasons discussed below, we vacate and remand.

        On March 26, 2020, the trial court sentenced Appellant to serve 6

months to 2 years less 1 day of incarceration. As conditions of his sentence,

the court ordered that Appellant refrain from illicit drug use, pay fines and




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 We note that throughout his brief, Appellant conflates the terms probation
and parole. We emphasize for the benefit of the parties that probation and
parole are distinct. See Commonwealth v. Holmes, 933 A.2d 57, 59 n.5
(Pa. 2007).
J-S34009-22



costs,    complete    a   drug    and    alcohol   evaluation   and   any   treatment

recommendations, and report to Clarion County Adult Probation.2

         On October 7, 2020, the court released Appellant on parole. On January

26, 2022, the office of Clarion County Adult Probation Services sent Appellant

a “Violation Notice,” alleging that he had violated the terms of his parole. The

Violation Notice cited to several parole “rule violations,” each followed by a

factual recitation of Appellant’s conduct that constituted the violation.

         Appellant waived his right to a Gagnon I3 violation of parole (“VOP”)

hearing. On February 17, 2022, the court held a Gagnon II VOP hearing. At

the hearing, Appellant’s parole officer, Curtis Drake, testified that between

March 26, 2021, and January 7, 2022, he found scales and syringes in a bag

belonging to Appellant. Officer Drake opined that the paraphernalia was

indicative of drug use. Officer Drake also testified that Appellant had failed to

submit to a court-ordered drug and alcohol evaluation, was delinquent in

payment of his court-ordered financial obligations, and had failed to report to

Officer Drake on multiple occasions.


____________________________________________


2 The court imposed the March 26, 2020 sentence after it found that Appellant
violated a previously imposed term of probation. The sentence incorporated
“all terms and conditions of the [two] previous order[s] not amended by this
Order[,]” which included the payment of fines and costs and Appellant’s refrain
from drug and alcohol use. See Trial Ct. Or., 3/26/20, 2; Trial Ct. Or.,
9/20/18, at ¶ 4; Trial Ct. Or., 10/21/15, at ¶¶ 2-4(a).

3 See Gagnon v. Scarpelli, 411 U.S. 778 (1973) (concluding that due
process requires parolee be given a preliminary (Gagnon I) and final
(Gagnon II) hearing prior to parole revocation).

                                           -2-
J-S34009-22



      Appellant testified in relevant part that he was fully employed between

March of 2021 and his arrest in January of 2022. The VOP court did not hear

any other testimony or receive any other evidence regarding Appellant’s ability

to pay his financial obligations.

      At the conclusion of the hearing, the court found that Appellant had

violated his parole by (1) using illicit drugs, (2) failing to pay court-ordered

fines and costs, (3) failing to submit to a drug and alcohol evaluation, and (4)

failing to report to his parole officer. As a result, the court revoked Appellant’s

parole and recommitted him to serve the balance of his March 26, 2020

sentence.

      Appellant timely filed a Notice of Appeal, and both he and the trial court

complied with Pa.R.A.P. 1925. Appellant presents the following issues for our

review:

      1. Did the “Violation Notice” provide Appellant with sufficient
      notice of his alleged parole violations?

      2. Did the VOP court err by finding Appellant in violation of his
      parole for violation of “rules” not incorporated into his initial
      sentencing order?

      3. Did the VOP court err by recommitting Appellant to
      incarceration for failure to pay fines and costs, without first
      conducting an ability to pay hearing?

Appellant’s Br. at 6 (rephrased for clarity).

      The Commonwealth bears the burden to prove a parole violation by a

preponderance of the evidence. Commonwealth v. Koger, 255 A.3d 1285,

1289 (Pa. Super. 2021). “[O]nce it does so, the decision to revoke parole is a



                                       -3-
J-S34009-22



matter for the court’s discretion.” Id. We will not disturb the trial court’s

decision “absent an error of law or abuse of discretion[.]” Id.

      Appellant’s first issue relates to the January 26, 2022 Violation Notice.

He argues that the notice was insufficient to apprise him of the full breadth of

his alleged parole violations. Appellant’s Br. at 12-13. Appellant did not,

however, raise this issue in the trial court. As a result, it is waived. Pa.R.A.P.

302(a) (“Issues not raised in the lower court are waived and cannot be raised

for the first time on appeal.”). See Commonwealth v. Collins, 424 A.2d

1254 (Pa. 1981) (holding that allegation that violator received inadequate

notice was waived for failing to raise an objection in the VOP court);

Commonwealth v. Miller, 1689 EDA 2021, 2022 WL 2813609 at *2 (Pa.

Super. filed July 9, 2022) (non-precedential decision) (recognizing the “well-

established” rule “that objections not raised during a [counseled] revocation

proceeding will not be considered on appeal”).

      In his second issue, Appellant argues that the VOP court could not “use

any of the[] rules [listed on the Violation Notice] as a basis for violating [his

parole]” because the court did not apprise him of those rules at his initial

sentencing. Id. at 13-14. Appellant argues that the parole department

imposed those “rules” and, as a result, he could not be found in violation of

his parole for his failure to abide by them. Id. In support, Appellant cites this

Court’s decision in Koger.

      In Koger, 255 A.3d at 1290, we reversed the VOP court’s finding of a

parole violation because the sentencing court failed to advise the defendant

                                      -4-
J-S34009-22



of any conditions of his parole at sentencing. Instead, an adult probation

officer explained “the general rules, regulations, and conditions governing

probation and parole” immediately after sentencing. Id. We opined that “a

sentencing court may not delegate its statutorily proscribed duties to

probation and parole offices and is required to communicate any conditions of

probation or parole as a prerequisite to violating any such condition.”4 Id. at

1291.

        In the instant case, the trial court found Koger distinguishable because

it found Appellant in violation of parole conditions that it had specifically

imposed at sentencing. Trial Ct. Op., 5/23/22, at ¶ 5. We agree.

        At Appellant’s March 26, 2020 sentencing, the court imposed “special

conditions,” including (1) that he refrain from illegal drug use, (2) the payment

of fines and costs, (3) the completion of a drug and alcohol evaluation and all




____________________________________________


4 We note that it remains the law in this Commonwealth that “a trial court may
impose conditions of [parole] in a generalized manner, and the Board or its
agents may impose more specific conditions of supervision pertaining to that
[parole], so long as those supervision conditions are in furtherance of the trial
court’s conditions of [parole].” Commonwealth v. Elliot, 50 A.3d 1284, 1292
(Pa. 2012). See Commonwealth v. McIntire, No. 1368 WDA 2021, 2022
WL 4491561 (Pa. Super. filed Sept. 28, 2022) (non-precedential decision)
(providing a comprehensive review of the current state of the law in this area).
Our decision in Koger was premised on the court’s complete failure to advise
the defendant of the court-imposed conditions.


                                           -5-
J-S34009-22



treatment recommendations, and (4) supervision by the Clarion County Adult

Probation department. Trial Ct. Or., 3/26/20, at 1-2.5

       At Appellant’s VOP hearing, the court found Appellant in violation “of

conditions that were related to you specifically in your sentence[ing] order[.]”

N.T. Hr’g, 2/17/22, at 28. It found that Appellant violated the terms of his

parole by “failing to pay fines[ and costs]; failing to submit to a drug and

alcohol assessment; engaging in the use of illegal substances; [and]

absconding from supervision for a several month period of time.” Trial Ct. Or.,

2/17/22, at 1.

       Because the court found Appellant in violation of specifically imposed

terms of his parole, and not rules imposed by the Clarion County Adult

Probation department, Appellant’s VOP proceeding did not implicate Koger.

Consequently, Appellant’s argument fails.

       In his final issue, Appellant argues that the court erred by sentencing

him to a term of incarceration for failure to pay fines and costs, without first

conducting an ability to pay hearing.6 Appellant’s Br. at 14-15. We agree.
____________________________________________


5 As stated supra, the March 26, 2020 order specifically incorporated the
special conditions imposed in the September 20, 2018, and October 21, 2015
sentencing orders. Trial Ct. Or., 10/21/15, at ¶¶ 1-4(a); Trial Ct. Or., 9/20/18,
at ¶ 4.

6 We note that Appellant argues on appeal that the VOP court erred by
revoking his parole before conducting an ability to pay hearing. Appellant’s Br.
at 14-15. Appellant has provided no support for this argument. See id. Rather,
Appellant cites case law requiring a VOP court to hold an ability to pay hearing
before imposing a sentence of incarceration. See id. at 14 (citing
(Footnote Continued Next Page)


                                           -6-
J-S34009-22



       “A court shall not commit the defendant to prison for failure to pay a

fine or costs unless it appears after hearing that the defendant is financially

able to pay the fine or costs.” Pa.R.Crim.P. 706(A). In other words, “[p]rior to

imprisoning a contemnor for failure to pay fines or costs, the trial court must

render    findings    of    fact   on    the   contemnor’s   financial   resources.”

Commonwealth v. Diaz, 191 A.3d 850, 866 (Pa. Super. 2018).

       This Court has held that, where a parolee’s “failure to pay his financial

obligations factored into the court’s reasoning [for imposing an incarceration

sentence] in any way, Appellant was entitled to an ability-to-pay hearing.”

Commonwealth v. Cooper, 239 A.3d 91, 2020 WL 4218861 at *2 (Pa.

Super. filed July 23, 2020) (non-precedential decision). This is so even when

the VOP court has found multiple parole violations sufficient to justify parole

revocation and incarceration. See id. (remanding for ability-to-pay hearing

despite the fact that nonpayment of financial obligations was one of several

reasons the VOP court articulated for revoking parole and recommitting the

defendant to incarceration). See also Commonwealth v. Keeno, 237 A.3d

471, 2020 WL 2571191 at *2 (Pa. Super. filed May 21, 2020) (non-

precedential decision) (same).




____________________________________________


Commonwealth v. Diaz, 191 A.3d 850 (Pa. Super. 2018)). The latter issue
raises a question of sentencing legality, which we address here sua sponte.
See Commonwealth v. Prinkey, 277 A.3d 554, 562 (Pa. 2022) (recognizing
legality of sentence claim where court “imposed [sentence] without the
fulfillment of statutory preconditions to the court’s sentencing authority”).

                                           -7-
J-S34009-22



       Even though the VOP court properly found violations of parole and

sentenced the defendant based on those violations, our case law still required

the court to hold an ability to pay hearing before entering any sentence of

incarceration. The VOP court erred by failing to give Appellant the opportunity

to establish his inability to pay his court-ordered financial obligations prior to

imposing an incarceration sentence. As a result, we vacate Appellant’s

judgment of sentence and remand for a new sentencing hearing at which the

VOP court must render appropriate findings on Appellant’s ability to pay his

financial obligations before imposing sentence.7

       Case remanded for resentencing after a determination of Appellant’s

ability to pay his financial obligations. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/4/2022




____________________________________________


7We note that upon revocation of parole, the VOP court’s sentencing choices
are recommitment to back-time or immediate re-parole. Commonwealth v.
Fair, 497 A.2d 643, 645 (Pa. Super. 1985).

                                           -8-